NUMBER 13-06-314-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

BRENDA KAY HYDEN,							 Appellant,

v.

TEXAS DEPARTMENT OF FAMILY
AND PROTECTIVE SERVICES,						  Appellee.


On appeal from the 33rd District Court of Burnet County, Texas.

 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion by Justice Garza

This is an accelerated appeal from an order terminating the parental rights of
appellant, Brenda Gay Hyden, to her minor children, F.L.H., C.G.H., H.S.H., A.T.D., and
B.M.T.D. (1)
Appellant's attorney has filed an Anders brief, Anders v. California, 386 U.S. 738,
744 (1967), and has informed this Court that she has "diligently reviewed and evaluated
the record" and can find no arguable grounds to be advanced on appeal.  The procedures
set forth in Anders are applicable to an appeal of the termination of parental rights when
an appointed attorney concludes that there are no non-frivolous issues to assert on appeal. 
See In re K.D., 127 S.W.3d 66, 67 (Tex. App.-Houston [1st Dist.] 2003, no pet.); Porter v.
Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.-Corpus Christi
2003, no pet.).  The brief filed meets the requirements of Anders by presenting a
professional evaluation of the record and demonstrating that there are no arguable
grounds for appeal.  See Anders, 386 U.S. at 744.  Appellant's attorney states that she has
served a copy of her brief on appellant and informed appellant of her right to file a pro se
brief.  More than thirty days have passed and no pro se brief has been filed.
Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the case is wholly frivolous.  Penson v. Ohio, 488 U.S.
75, 80 (1988).  We have reviewed the entire record and the briefs and we have found
nothing that would arguably support an appeal.  We agree the appeal is frivolous and
without merit.  Accordingly, we affirm the trial court's decree terminating the parental rights
of appellant.
In accordance with Anders, appellant's attorney has asked permission to withdraw
as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant her motion to withdraw. 
We further order appellant's attorney to notify appellant of the disposition of this appeal
and the availability of discretionary review.  See In re K.D., 127 S.W.2d at 68 n.3 (citing Ex
parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam)).


  
							DORI CONTRERAS GARZA,
							Justice


Memorandum Opinion delivered and 
filed this the 29th day of December, 2006.
1. The trial court also terminated the parental rights of (1) Jerry Hyden to his minor children F.L.H.,
C.G.H. and H.S.H, (2) John Carney to his minor child, B.M.T.D., and (3) Ron Fiedler to his minor child A.T.D. 
They are not parties to this appeal.